Citation Nr: 0618803	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  02-03 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, L5-S1, with degenerative changes and hemangioma, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1968 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 RO rating action that 
continued a 20 percent evaluation for degenerative disc 
disease, L5-S1, with degenerative changes and hemangioma 
(effective since June 17, 1992).  The appellant filed a 
Notice of Disagreement (NOD) in November 2000, and the RO 
issued a Statement of the Case (SOC) in February 2002.  The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in April 2002.

In October 2002, the  appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  The RO later continued the 20 percent rating (as 
reflected in a January 2003 Supplemental SOC (SSOC)).

In a March 2005 rating decision, the RO recharacterized the 
appellant's low back disability as "degenerative changes of 
the thoracolumbar spine, including degenerative disc disease, 
L5-S1, and traumatic hemangioma, T12"  Later, the RO 
continued the current 20 percent rating for the 
recharacterized disability (as reflected in the June 2005 
SSOC).

In March 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the appellant submitted additional evidence, along with a 
signed waiver of RO jurisdiction.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2005).





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence prior to September 23, 2002, shows that 
the appellant had moderate IVDS with recurring attacks, but 
not severe IVDS with recurring attacks and intermittent 
relief.  The appellant had moderate, but not severe, 
limitation of motion of the lumbosacral spine.  

3.  Medical evidence after September 23, 2002, does not 
document that the appellant had any qualifying incapacitating 
episodes due to IVDS during the previous twelve-month period, 
or that he had a separately ratable neurological disorder to 
be combined with the orthopedic manifestations.

4.  After September 26, 2003, the appellant has had one 
documented one-week incapacitating episode due to IVDS; he is 
able to forward flex the thoracolumbar spine more than 30 
degrees, and his thoracolumbar spine is not ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease, L5-S1, with degenerative changes 
and hemangioma, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40,  4.45, 4.49, 4.71, 4.71a, Diagnostic 
Codes 5292 and 5295 (as in effect prior to September 26, 
2003); and Diagnostic Code 5293 (as in effect since September 
23, 2002, and then renumbered as Diagnostic Code 5243, 
effective September 26, 2003); and General Rating Formula (as 
in effect since September 26, 2003). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

In a September 2005 post-rating letter, the RO notified the 
appellant and his representative of the need for evidence 
showing that his disability had increased in severity.  The 
letter explained that this evidence may be a statement from a 
doctor containing physical and clinical findings, the results 
of any laboratory tests or x-rays, and the dates of 
examinations and tests.  The letter also indicated that the 
appellant could submit statements from other individuals who 
are able to describe from their own knowledge and personal 
observations the manner in which the disability had worsened.  
The letter further indicated that recent treatment records 
(within the last 12 months) were pertinent to the claim, and 
explained what constitutes treatment records.  After the 
letter, the appellant and his representative were afforded 
opportunities to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and he has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that RO letters sent to the appellant in 
June 2003 and September 2005 satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO identified recently-acquired evidence that 
had been added to the record and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain evidence for 
consideration.  Also, the September 2005 letter stated 
"Please provide any other evidence or information that you 
think will support your claim."  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  In this case, such makes sense, inasmuch as the 
October 2000 rating decision on appeal was issued prior to 
enactment of the VCAA.  Moreover,However, the Board finds 
that the lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the appellant.  The Board 
notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following the issuance of the September 2005 letter (which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letter) the veteran was 
afforded yet another opportunity to present information 
and/or evidence pertinent to the appeal.  Neither in response 
to any RO lettes nor at any other point during the pendancy 
of this appeal has the appellant informed the RO of the 
existence of any evidence that needs to be obtained prior to 
adjudication by the Board.  Indeed, as the veteran did not 
respond to the RO's Sepember 2005 letter, no additional 
information and/or evidence was received, and readjudication 
of the claim prior to the RO's certificationof the appeal to 
the Board, in November 2005, was unnecessary.  As noted 
above, evidence received during the subsequent Board hearing 
was submitted with a waiver of RO consideration of that 
evidence.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedule ratings for the applicable rating code.  This was 
accomplished in the SOC and SSOCs, which is sufficient under 
Dingess/Hartman.  As noted below, the rating schedule for the 
appellant's service-connected disability has changed twice 
during the pendancy of this appeal, and the appellant was 
provided notice of the rating criteria under the initial 
rating schedule (see the February 2002 SOC and, later, of the 
revised criteria (see the January 2003 and November 2003 
SSOCs) dated in).  In Dingess/Hartman, the Court also stated 
that VA notice must include information regarding the 
effective date that may be assigned, and in this case the 
appellant and his representative have been provided the 
applicable criteria.  See the February 1998 rating decision, 
which explained that the effective date of the current rating 
was based the date that the claim for increased rating was 
received.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, post-discharge VA medical treatment records, and 
treatment records from those medical providers that the 
appellant identified as having relevant records.  The 
appellant was a number of VA medical examinations of the 
back, specifically to resolve the degree of disability.  
Reports of those examinations, along with transcripts of the 
appellant's RO and Board hearings, have been associated with 
the claims file.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.
 
II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO assigned a 20 percent rating for the appellant's low 
back disability under Diagnostic Code 5293, for 
intervertebral disc syndrome (IVDS).  As addressed in more 
detail below, the rating criteria for Diagnostic Code 5293 
(IVDS) changed effective September 23, 2002, and the rating 
criteria for all diseases of the spine, including IVDS, 
changed effective September 26, 2003.  As there is no 
indication that the revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

The Board notes that the RO has considered the claim under 
both the former and revised applicable criteria.  The SOC of 
February 2002 gave the appellant notice of the rating 
criteria in effect prior to September 23, 2002; the January 
2003 SSOC gave the appellant notice of the revised rating 
criteria effective September 23, 2002; and, the November 2003 
SSOC gave the appellant notice of the revised rating criteria 
effective September 26, 2003.  Hence, there is no due process 
bar to the Board also considering the claim in light of the 
former and revised applicable rating criteria. 

Regardless of whether the former or revised criteria are 
considered, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)) to include IVDS (see VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998)).
 
Evaluation prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293, which had the following rating criteria.  A rating 
of 10 percent was assignable for "mild" IVDS.  A rating of 
20 percent (the appellant's present rating) was assignable 
"moderate" IVDS with recurring attacks.  A rating of 40 
percent was assignable for "severe" IVDS with recurring 
attacks and intermittent relief.  A rating of 60 percent was 
assignable for "pronounced" IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The terms "mild," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

Evidence pertaining to the severity of the disability prior 
to September 23, 2002, consists of the following: reports of 
VA medical examinations (by contractor QTC) conducted in 
February 2000 and April 2002; reports of VA-contracted nerve 
conduction velocity (NCV) study and electromyography (SMG) 
study both performed in March 2000; Loma Linda VAMC 
outpatient treatment notes dated from April 2000 to October 
2001; the report of a VA EMG conducted in April 2001; reports 
of VA MRIs conducted in January 2000, August 2001, and 
October 2001; and a letter from private physician C.P. date 
in April 2002 

During the February 2000 medical examination, the appellant 
reported pain, weakness, fatigue, lack of endurance, and 
stiffness of the lower lumbar spine, as well as flare-ups 
ranging from mild to "horrible."  The examiner noted that 
the appellant had normal gait and posture, but he had 
decreased range of motion of the lumbar spine without 
positive straight-leg raising tests.  Neurologically, the 
appellant had intact motor strength in the upper and lower 
extremities but he had subjective complaints of intermittent 
numbness of the right thigh and leg, with pain and decreased 
sensation.  Lumbosacral X-ray revealed discogenic disease at 
L5-S1.  Based on subjective and objective findings, and upon 
the results of NCV and EMG diagnostics performed in January 
2000, results, the examiner stated that the appellant's 
clinical presentation was consistent with radiculopathy 
secondary to IVDS.  The examiner also stated that the IDVS 
would more likely than not interfere with daily activities 
that involve frequent bending, standing, and walking.
 
The March 2000 NCV study resulted in an interpreter's 
impression of a mild degree of neuropathy.  The March 2000 
EMG study resulted in an interpreter's impression of abnormal 
EMG study with multi-root radicular dysfunction extending 
primarily L5 and S1.

Treatment notes from the Loma Linda VAMC dated in April 2000 
reflect an impression of no spinal canal stenosis or focal 
disc protrusion at any level, "mild" disc bulges with 
"mild" faceted joint hypertrophy from L3-4 through L5-S1, 
and bilateral foraminal narrowing at L4-5 and "mild" 
foraminal narrowing at L3-4.  Subsequent treatment notes 
dated in October 2001 (with MRI) noted an impression of 
"moderately severe" degenerative disc disease of the L5-S1 
disc and "mild" degenerative disc disease of the T12-L1 
disc, with no evidence of disc protrusion or spinal stenosis.  
The treatment notes stated that the appellant should not 
participate in activities involving bending the lower back, 
and should not lift more than 35 pounds.

During the VA medical examination conducted in April 2002 the 
appellant complained of frequent low back pain, pain and 
numbness in the lower right extremity, and pain in the lower 
left extremity.  The appellant stated the he continued to 
work (although with a 35-pound lifting restriction and a 
restriction against bending) and could perform daily 
activities, although some physical activities such as 
gardening were no longer possible.  The appellant could sit 
and stand with normal posture, and his gait was normal.  
Range of motion of the thoracolumbar spine was normal and was 
not further limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Straight leg raising was 
normal.  Neurologic examination revealed motor strength 
within normal limits, normal sensory examination, and normal 
reflexes.  

An April 2002 letter from Dr. C.P. states that the appellant 
had been under Dr. C.P.'s care since July 1997 for chronic 
progressive lower back pain and right lower extremity 
intermittent numbness and pain; the appellant had increased 
episodes of intermittent numbness of the right thigh with 
short standing, increased burning sensation of the right 
thigh after 10 to 15 minutes, and chronic dull pain in the 
right thigh with prolonged sitting and driving exceeding 30 
minutes.  The appellant currently experienced increasing 
difficulty with daily duties commuting to work and with work 
itself; the increased symptomatology could be expected to 
continue.

Considering the evidence above in light of the rating 
criteria of former Diagnostic Code 5293, the Board finds 
that, prior to September 23, 2002, the appellant's IVDS more 
closely approximated "moderate" than "severe."  As noted, 
the appellant was able to perform functions of daily living 
and was able to work; although the appellant had pain, his 
gait and posture were normal and there is no indication that 
he required any assistive devices to walk or stand.  
Accordingly a rating in excess of 20 percent is not warranted 
under Diagnostic Code 5293.

The Board notes prior to September 23, 2002, the disability 
could have been rated, alternatively, on the basis of 
limitation of motion of the lumbar spine (Diagnostic Code 
5292).  Under Diagnostic Code 5292, a rating of 10 percent 
was assignable for "mild" limitation of motion, a rating of 
20 percent was assignable for "moderate" limitation of 
motion, and a rating of 30 percent was assignable for 
"severe" limitation of motion.  Again, the rating schedule 
did not define "mild" versus "moderate" versus "severe."  

In this case, the evidence reflects that, prior to September 
23, 2002, limitation of motion of the appellant's back was no 
worse than "moderate" overall.  During the February 2000 VA 
medical examination, he had a range of motion of forward 
flexion to 80 degrees with pain, extension to 25 degrees with 
pain, lateral flexion to 30 degrees with pain at 25 degrees, 
and rotation to 30 degrees.  Further, during the April 2002 
VA medical examination the appellant had normal range of 
motion and no indication of additional limitation of function 
due to pain.  Thus, even considering the effect of pain on 
range of motion (see DeLuca factors above), the degree of 
limitation of motion was moderate rather than severe.  
Accordingly, a rating in excess of 20 percent is not 
warranted under the alternative Diagnostic Code 5292 
(limitation of motion).

Based on the analysis above, the Board finds that the 
appellant is not entitled to a rating in excess of 20 percent 
under the rating criteria in effect prior to September 23, 
2002.

Evaluation since September 23, 2002

Effective September 23, 2002, the rating criteria for 
limitation of motion of the lumbosacral spine under 
Diagnostic Code 5292 did not change.  However, the rating 
criteria for IVDS (Diagnostic Code 5293) changed, and IVDS 
was to be evaluated by one of two alternative methods.  
First, the disability could be rated on the basis of the 
total duration of incapacitating episodes over the previous 
12 months.  Alternatively, IVDS could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  For purposes of evaluation 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician, and "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurological signs and symptoms resulting from IVDS that are 
present constantly or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

Pertinent evidence since September 23, 2002, consists of the 
appellant's testimony before the RO's Hearing Officer in 
October 2002; VA EMG study performed in March 2003; VA MRI in 
May 2003; and, treatment notes from Loma Linda VAMC dated 
from December 2002 to September 2003.

During the appellant's RO hearing in October 2002, he 
testified that he had moved to the night shift at work 
because it involved less physical activity, and that he was 
worried that he might lose his job altogether.  He reported 
an increasing problem with pain on prolonged standing and 
continued problem bending.  

The March 2003 VA EMG study resulted in an impression of 
"mild" old or chronic right S1 radiculopathy, with 
"minimal" involvement of one S1 innervated muscle in the 
left foot.  Compared to previous EMG study there was minimal 
interval change.

During the May 2003 VA MRI the appellant reported worsening 
L5/S1 radiculopathic numbness and pain.  However, the 
interpreter's impression of the MRI was of little change in 
the degenerative disc at L5/S1 when compared to the previous 
study in October 2001.  The interpreter noted the study as 
"minor abnormality."

A VA outpatient treatment note by Dr. K.T. dated in June 2003 
states that the appellant's low back injury caused chronic 
pain exacerbated by forward bending and moderate-to-heavy 
lifting; accordingly the appellant should avoid forward 
bending, stooping, or lifting objects heavier than 20 pounds.  

Nothing in the evidence noted above shows that the appellant 
had any qualifying incapacitating episodes due to his IVDS; 
accordingly, there is no basis for rating the disability 
under that methodology.  There is also no evidence of any 
separately ratable neurological manifestations of IVDS to be 
combined with the orthopedic manifestations.  There is, 
accordingly, no evidence warranting a rating in excess of 20 
percent under the rating criteria in effect prior to 
September 26, 2003.  

Based on the analysis above, the Board finds that the 
appellant is not entitled to a rating in excess of 20 percent 
under the rating criteria in effect prior to September 26, 
2003.

Evaluation since September 26, 2003

Effective September 26, 2003, the diagnostic code for IVDS 
has been renumbered Diagnostic Code 5243.  Further, the 
criteria for rating all spine disabilities, to include 
limitation of motion and IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively under the General Rating Formula.

The evidence pertinent to the lumbar spine received since 
September 26, 2003, consists of treatment records from Loma 
Linda VAMC dated from September 2003 to June 2005; the report 
of a VA medical examination (by contractor QTC) in May 2005; 
a VA pain medicine specialist's opinion dated in May 2005; 
the report of a VA MRI dated in July 2005; and the transcript 
of the Board's March 2006 hearing.

In the evidence above, there is one documented 
"incapacitating episode" (a February 2004 VA treatment note 
shows that the appellant as prescribed bed rest for one week, 
and pain medication, for an acute exacerbation of back pain).  
Under the new rating critera for Diagnostic Code 5243, 
incapacitating episodes having a total duration of at least 
one week but less than two weeks within the previous 12 
months may be compensated at 10 percent.  Therefore, rating 
the disability under the "incapacitating episodes" 
methodology does not support a rating higher than 20 percent 
during this period.  

Alternatively, under the General Rating Formula, a 20 percent 
rating is assignable for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or combined range of motion of the thoracolumbar 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assignable for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of the 
injury or disease.  38 C.F.R. § 4.71a (as in effect since 
September 26, 2003). 

Considering the pertinent evidence in light of the criteria 
of General Rating Formula criteria, the Board finds that the 
criteria for a rating higher than 20 percent are not met.  As 
noted above, the next higher (40 percent) rating requires 
forward flexion of 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine, but during the May 2005 VA 
medical examination the appellant's forward flexion was to 45 
degrees and there was no evidence that the thoracolumbar 
spine was ankylosed.  The VA medical examiner noted that pain 
is the major functional impact, and that pain causes 
additional limitation of motion of function; however, the 
General Rating Formula is to be applied 

The Board notes that the criteria of the General Rating 
Formula are applied with and without symptoms such as pain, 
stiffness, or aching; accordingly, although the General 
Rating Formula is predicated on limitation of motion, the 
rating schedule takes pain into consideration as a factor in 
evaluating the disability.  Hence, the record presents no 
basis for assignment of any higher rating based on the DeLuca 
factors, alone.

During his March 2006 Board hearing, the appellant testified 
that after standing for approximately 15 minutes his right 
thigh becomes numb, progressing to pain that forces the 
appellant to sit down.  The appellant had to seek urgent 
hospital care for his back problems, but that occurred during 
one of his routine cycles of not working (off shift).  During 
the previous 12 months, the appellant had to take time off 
work on 10 to 12 occasions due to back pain, each occasion 
being 2 to 3 days at a time.  The appellant works in an oil 
field, and because he is physically unable to perform the 
normal lifting and bending he has been employed as a 
surveillance operator at night.  The appellant describes his 
pain as continuous, and anywhere from 5 to 10 on a 10-point 
scale; he takes two types of prescription pain relievers.  
However, there is no showing that the he meets the schedular 
criteria for a rating in excess of 20 percent; i.e., forward 
flexion of the spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, or 
qualifying incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during a 12-month 
period.   

As a final point, the Board notes that, under Note (1) to the 
General Rating Formula (at revised Diagnostic Code 5235-
5242), VA must continue to determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria would result in a higher rating for IVDS.  However, 
in this case there is no indication of a diagnosed 
neurological disorder, and no indication that any separately 
ratable neurological manifestation is associated with the 
service-connected disability at any point pertinent to the 
appeal.  Toward this end, the Board notes that during the May 
2005 VA medical examination the appellant had motor function 
and sensory function within normal limits, and knee jerk and 
ankle jerk of 2+ bilaterally.  Further, a May 2005 VA opinion 
by a pain medicine specialist stated that the appellant had 
radicular symptoms but did not have radiculopathy.

Based on the above analysis, the Board finds that the 
evidence does not support entitlement to a rating in excess 
of 20 percent under the rating criteria in effect since 
September 26, 2003.

Conclusion

For all the foregoing reasons, the claim for a rating in 
excess of 20 percent for the service-connected thoracolumbar 
spine disability must be denied under the rating criteria in 
effect prior to September 23, 2002, under the rating criteria 
in effect as of September 23, 2002, and under the rating 
criteria in effect as of September 26, 2003.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for degenerative disc 
disease, L5-S1, with degenerative changes and hemangioma, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


